Filed 6/8/15 In re D.W. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re D.W. et al., Persons Coming Under
the Juvenile Court Law.                                              B258882

LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. DK06632)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

L.J.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Philip L.
Soto, Judge. Affirmed.

         Nicole Williams, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
Stephen D. Watson, Deputy County Counsel, for Plaintiff and Respondent.
                                       ________________________________
       L.J. (Mother) appeals from the juvenile court’s jurisdictional order which declared
her two daughters dependents of the court under Welfare and Institutions Code section
300.1 We find Mother’s appeal not to be justiciable and affirm the challenged order.
                                          FACTS
       Mother and Michael S. (Father) have a child together, M.S. Mother also has a
daughter, D.W., from a prior relationship. M.S. and D.W. lived with Mother while
Father lived separately. The family came to the attention of the Los Angeles County
Department of Children and Family Services (DCFS) when it received a referral on
June 6, 2014, alleging Mother and Father engaged in a physical altercation on March 30,
2014, which resulted in a half-inch laceration on Mother’s lip and the nail on her right
index finger being torn off. In several interviews with the children’s social worker,
Mother was reluctant to cooperate with the investigation, refusing to allow the social
worker into her home. She denied either of the children were present at the time of the
incident, stating 13-year-old D.W. was at a friend’s house and 9-month-old M.S. was
being cared for by Father’s relative. She admitted she called the police on March 30,
2014, but adamantly denied Father hit her. She said she merely wanted the police to
escort Father out of the house. She and Father had been drinking and she became upset
that day. She yelled and screamed in Father’s face and he put his hands up to prevent her
from hitting him. She fell and hit the wall, injuring her lip when she bit it.
       The police report for the March 30 incident showed Mother reported Father had
too many drinks and they argued. Mother told Father to leave and pushed him with both
hands. Father became enraged and struck Mother with his right forearm approximately
five times on the chest and one time in the face, resulting in a half-inch laceration on the




1     All further section references are to the Welfare and Institutions Code unless
otherwise specified.


                                              2
inside of her bottom lip and a broken fingernail. The report indicated neither child was
present at the time of the incident.2
       DCFS received several police reports showing Mother had been a victim of
domestic violence by Dashard C. in 2006 and 2007 and Zachary S. in 2012. A 911 call
log also revealed two calls to 911 originating from Mother’s home phone for “possible
suspect for battery” on January 11, 2013, and December 4, 2013, as well as a call for
“domestic violence in progress” on March 30, 2014. When questioned about these
incidents, Mother denied she suffered a history of domestic violence or that Father hit her
that day. There were also reports indicating Mother physically abused D.W. in 2008, but
the DCFS case was closed as unfounded and inconclusive.
       Father denied there was a physical altercation or that they were drinking alcohol
on March 30, 2014. However, he acknowledged they argued and that the police were
called. Father also admitted he was arrested for possession of marijuana and is registered
as a sex offender due to threats he made as a minor. Father stated his son was previously
detained from his mother, but was ultimately reunited. He also disclosed his ex-
girlfriend, P.E., called the police after he argued with her and her son’s father. He plead
no contest and was ordered to take domestic violence classes.
       DCFS’ investigation revealed Father had a further history of domestic violence.
Police reports for Father showed arrests for possession of marijuana in 2004 and 2005, as
well as vandalism and criminal threats against an ex-girlfriend in 2008. The Long Beach
City Attorney’s office confirmed Father used force against his ex-girlfriend P.E. on
February 14, 2010. Additionally, Father violated a restraining order issued on behalf of
P.W. on December 29, 2010, and May 2, 2011. The Los Angeles Police Department
notified DCFS that Father was convicted of intent to rape as a minor and required to
register as a sex offender.


2       In a subsequent discussion, however, a detective at the LAPD who did not write
the initial report indicated M.S. was present during the incident. He stated the case was
sent to the District Attorney, but it was rejected and sent to the City Attorney’s office,
where it was awaiting a decision.

                                             3
       The children’s social worker observed M.S. to be well cared for and that both
Father and Mother were affectionate towards her. Mother’s home was assessed to be
neat and organized, containing everything necessary for the girls. In a telephone
interview,3 D.W. confirmed she felt safe with her family, including Father, who is nice to
her and her sister. D.W. denied ever seeing Father and Mother argue or fight. D.W.’s
paternal grandmother also confirmed Mother was a good parent. M.S. was removed from
Father, but remained with Mother.
       A section 300 petition was filed on July 30, 2014, alleging Father and Mother have
a history of violent altercations. It also alleged Father’s other children were dependents
of the juvenile court due to Father’s violent behavior and he failed to reunify with them.
It was alleged Mother failed to protect the children by allowing Father unlimited access
to them, thus endangering the children. At the detention hearing, the juvenile court found
a prima facie case had been established. As a result, the children were detained from
Father with monitored visits and released to Mother with family maintenance services.
       Both Father and Mother continued to deny Father hit Mother or that the children
witnessed the incident. At the adjudication hearing on September 3, 2014, the parties
stipulated Mother would testify, if she were called, that she did not intend to reunify with
Father. The children’s counsel advised the court that D.W. wanted the petition
dismissed. The juvenile court sustained the petition under subdivisions (a) and (b). The
allegations for both subdivisions were identical: “On 3/30/14 . . . mother . . . and the
mother’s male companion . . . have a history of engaging in violent altercations. On
3/30/14, the [] father repeatedly struck the mother’s face and chest with the [] father’s
hands, inflicting a bleeding laceration to the mother’s lip and the [] father broke the
mother’s fingernail. On prior occasions, the [] father broke the mother’s window. On
3/30/14, the mother pushed the [] father. The mother failed to protect the children in that
the mother allowed the [] father to frequent the children’s home and have unlimited

3      During the investigation, D.W. had been in Tennessee, visiting her paternal aunt.
When D.W.’s father unexpectedly passed away from a heart attack in June, D.W.
returned to San Bernardino to stay with her paternal grandmother.

                                              4
access to the children. [M.S.’s] siblings . . . are prior dependents of the Juvenile Court
due to the [] father’s violent altercation with the siblings’ mother []. The father failed to
reunify with the siblings. The father has a criminal history of a conviction of Spousal
Battery. Such violent conduct on the part of the [] father and the mother’s failure to
protect the children endanger the children’s physical health and safety and place the
children at risk of physical harm, damage, danger and failure to protect.”
          The juvenile court declared the children dependents of the court and released them
to Mother’s custody with family maintenance services. Mother timely appealed the
orders.
                                         DISCUSSION
          Mother contends there is insufficient evidence to sustain the petition because there
was no evidence the children ever suffered serious physical harm or that there was a
substantial risk of harm to them. Indeed, any concerns about Mother’s ability or
willingness to protect the children from Father were eliminated by the time of the
jurisdictional hearing since she would have testified she did not intend to reunify with
Father. We do not address Mother’s contentions because her appeal is not justiciable.
          “It is a fundamental principle of appellate practice that an appeal will not be
entertained unless it presents a justiciable issue.” (In re I.A. (2011) 201 Cal. App. 4th
1484, 1489 (I.A.).) An important requirement for justiciability is the availability of
effective relief. (Ibid.) Such relief may not be available where jurisdiction is taken as a
result of the both parents’ conduct and only one parent challenges the ruling. This is
because “[i]t is commonly said that the juvenile court takes jurisdiction over children, not
parents.” (I.A., supra, at p. 1491.) Thus, “a jurisdictional finding good against one
parent is good against both. More accurately, the minor is a dependent if the actions of
either parent bring [the minor] within one of the statutory definitions of a dependent.
[Citations.]” (In re Alysha S. (1996) 51 Cal. App. 4th 393, 397.)
          “For this reason, an appellate court may decline to address the evidentiary support
for any remaining jurisdictional findings.” (I.A., supra, at p. 1492.) However, it may
exercise its “discretion and reach the merits of a challenge to any jurisdictional finding

                                                5
when the finding (1) serves as the basis for dispositional orders that are also challenged
on appeal [citation]; (2) could be prejudicial to the appellant or could potentially impact
the current or future dependency proceedings [citations]; or (3) ‘could have other
consequences for [the appellant], beyond jurisdiction’ [citation].” (In re Drake M. (2012)
211 Cal. App. 4th 754, 762-763 (Drake M.).)
       In I.A., the court concluded a father’s appeal of a jurisdictional order was not
justiciable because the jurisdictional findings were based on both parents’ conduct. (I.A.,
supra, at pp. 1492-1493.) Thus, the juvenile court was entitled to assert jurisdiction over
the child based on the unchallenged allegations against the mother. The appellate court
could not render any relief to the father that would have a “practical, tangible impact on
his position in the dependency proceeding.” (Id. at p. 1492.)
       Likewise, the juvenile court sustained counts against both Mother and Father in
this matter. Father failed to appeal the juvenile court’s order and Mother only challenges
the sufficiency of the evidence as to her conduct, not Father’s. Even if Mother were to
prevail, the allegations regarding Father’s conduct would continue to support dependency
jurisdiction over D.W. and M.S. Her appeal is not justiciable.
       Mother disagrees, relying on Drake M., supra, 211 Cal.App.4th at pages 762-763.
In Drake M., the father challenged a single jurisdictional finding against him involving
his use of medical marijuana. The court exercised its discretion to review the father’s
appeal on the merits because the outcome of the appeal was the difference between the
father being an offending parent versus a non-offending parent. There was no evidence
to demonstrate the father was unable to care for his child due to substance abuse. His use
of medical marijuana alone was not a sufficient basis on which to find jurisdiction. (Id. at
pp. 764-767.) The jurisdictional finding as to father was therefore reversed. (Id. at
p. 771.)
       We decline to apply the reasoning in Drake M. to reach the merits of Mother’s
appeal. The father’s situation in Drake M. is distinguishable from Mother’s. In Drake
M., there was a single jurisdictional finding against the father, which by itself could not
support jurisdiction over his child. In this case, the findings against Mother are sufficient

                                              6
to support jurisdiction over M.S. and D.W., even without any findings against Father:
she has a history of violent altercations with Father; she participated in an altercation on
March 30, 2014, when she pushed Father; and she allowed Father, a registered sex
offender with unaddressed anger management issues, unlimited access to the children.
       While Mother asserts she may face negative consequences from the jurisdictional
order, such as in a future custody order or potential loss of employment, these
consequences appear to be highly speculative. (In re C.C. (2009) 172 Cal. App. 4th 1481,
1489.) This is particularly true with respect to Mother’s contention that a favorable
outcome on appeal in this case could affect future family law proceedings that may arise
between the parties. There is no indication that Father seeks custody of M.S.4 Indeed,
Father failed to reunify with his other children. Even if there were a family law
proceeding in which Father sought custody of M.S., he was similarly found to be an
offending parent in this case. Indeed, Father’s status as a registered sex offender
constitutes prima facie evidence that the minor is at substantial risk of abuse or neglect in
future dependency actions. (§ 355.1, subd. (d).) Given these circumstances, it is unlikely
any family law proceedings would be impacted by the juvenile court’s adverse findings
against Mother in this case.




4      He would certainly have no standing to assert any claim over D.W. since he is not
her father.

                                              7
                                   DISPOSITION
     The challenged jurisdictional order is affirmed.




                                                        BIGELOW, P.J.
We concur:




                   FLIER, J.




                   GRIMES, J.




                                           8